Case 3:18-cv-00966-SMY-MAB Document 128-1 Filed 08/16/19 Page 1 of 3 Page ID #1240




                     EXHIBIT 1
   Case 3:18-cv-00966-SMY-MAB Document 128-1 Filed 08/16/19 Page 2 of 3 Page ID #1241




From:                                     Simmons, Joshua L.
Sent:                                     Thursday, April 25, 2019 1:01 PM
To:                                       Roseman, Carrie L.; curtis.krasik@klgates.com; jerry.mcdevitt@klgates.com; Michael J.
                                          Nester; #Alexander-TakeTwo; Cendali, Dale M.
Cc:                                       IPTeam; scrompton@allfela.com; bkennedy@allfela.com; Meg Branum Schlatweiler
Subject:                                  RE: Alexander v. Take-Two Interactive Software, Inc., et al. - Expert Report of Betsy Gelb




Counsel,

The parties’ agreed upon date for expert disclosures has long past. As a result, Plaintiff’s service of Ms. Gelb’s report is
improper. Please confirm that Plaintiff will withdraw the report and will not rely on it in this litigation.

Best regards,

Josh
____________________________________

Joshua L. Simmons
-----------------------------------------------------
KIRKLAND & ELLIS LLP
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4989
F +1 212 446 4900
-----------------------------------------------------
joshua.simmons@kirkland.com
http://www.kirkland.com/jsimmons


From: Roseman, Carrie L. <CRoseman@simonlawpc.com>
Sent: Thursday, April 25, 2019 12:53 PM
To: curtis.krasik@klgates.com; jerry.mcdevitt@klgates.com; Michael J. Nester <MNester@drnpc.com>; #Alexander-
TakeTwo <AlexanderTakeTwo@kirkland.com>; Simmons, Joshua L. <joshua.simmons@kirkland.com>; Cendali, Dale M.
<dale.cendali@kirkland.com>
Cc: IPTeam <IPTeam@simonlawpc.com>; scrompton@allfela.com; bkennedy@allfela.com; Meg Branum Schlatweiler
<MBranum@drnpc.com>
Subject: [EXT] Alexander v. Take-Two Interactive Software, Inc., et al. - Expert Report of Betsy Gelb

Counsel,

Regarding the Alexander v. Take-Two Interactive Software, Inc., et al. matter, attached for service please find
the following:

    •        Expert Report of Betsy Gelb and Appendicies A and B.

Thank you.




                                                                    1
   Case 3:18-cv-00966-SMY-MAB Document 128-1 Filed 08/16/19 Page 3 of 3 Page ID #1242
Disclaimer
This message and any attachments sent with it may contain confidential and/or privileged information. If you received this email and
are not the intended recipient, notify us at (314) 241-2929 and destroy this email. Email is not a secure method of communication
because it can be copied by computers or intercepted by others. Notify us if you wish to receive communications in another manner.
The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, a

Attachments:
        image002.png (25706 Bytes)
        image003.png (20644 Bytes)




                                                                 2
